Case: 18-50871      Document: 00515073366         Page: 1    Date Filed: 08/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                     No. 18-50871                         FILED
                                   c/w No. 18-50875                 August 12, 2019
                                  Summary Calendar                   Lyle W. Cayce
                                                                          Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CLIFFORD LOWELL PRICE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:01-CR-24-4
                             USDC No. 7:07-CR-36-1


Before KING, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Clifford Lowell Price appeals the consecutive prison sentences of 11 and
13 months imposed after the district court revoked his concurrent terms of
supervised release. The court declined to impose additional supervised release,
stating its desire to give Price a “clean slate” by putting behind him his long
history of repeated supervised-release revocations dating back to 2007. Price


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50871    Document: 00515073366     Page: 2   Date Filed: 08/12/2019


                                 No. 18-50871
                               c/w No. 18-50875
nonetheless contends that the district court failed to consider the relevant
factors of 18 U.S.C. § 3553(a) and that the sentence was unreasonable under
those factors.
      The district court implicitly considered the relevant factors, including
Price’s characteristics and long history of failing to comply with conditions of
supervised release. See United States v. Teran, 98 F.3d 831, 836 (5th Cir. 1996).
Moreover, the total sentence, which was well below the statutory maximum, is
presumed to be reasonable because each sentence was within the properly
calculated advisory guideline range and the district court was authorized to
impose consecutive sentences upon revocation of concurrent terms of
supervised release. See United States v. Lopez-Velasquez, 526 F.3d 804, 809
(5th Cir. 2008); United States v. Gonzalez, 250 F.3d 923, 926-27 (5th Cir. 2001).
Price fails to rebut the presumption of reasonableness or to show otherwise
that the sentence was “plainly unreasonable.” See United States v. Winding,
817 F.3d 910, 913 (5th Cir. 2016).
      Price also argues that the district court erred by sentencing him without
an updated presentence report (“PSR”). Price did not preserve this argument
by objecting below, so we review only for plain error. See United States v.
Urbina-Fuentes, 900 F.3d 687, 691 (5th Cir. 2018). Federal Rule of Criminal
Procedure 32(c) requires the U.S. Probation Department to submit a PSR prior
to most original sentencing hearings. But revocation hearings are governed by
Rule 32.1, not Rule 32. See United States v. Warren, 720 F.3d 321, 327-28, 328
n.1 (5th Cir. 2013). And Rule 32.1 does not require a PSR. Price attempts to
analogize to Rule 32’s allocution requirement, which we have held applies to
revocation hearings. See United States v. Reyna, 358 F.3d 344, 347 (5th Cir.
2004) (en banc). But Price cites to no authority—and we know of none—
similarly extending Rule 32’s PSR requirement to revocation hearings.



                                       2
    Case: 18-50871    Document: 00515073366    Page: 3   Date Filed: 08/12/2019


                                No. 18-50871
                              c/w No. 18-50875
Because Warren substantially undermines Price’s contention, see 720 F.3d at
327-28, 328 n.1, any error the district court may have committed by sentencing
Price without an updated PSR was not “clear or obvious” and thus cannot serve
as a basis for reversal on plain-error review. Urbina-Fuentes, 900 F.3d at 696.
      The judgment is AFFIRMED.




                                      3